Citation Nr: 1410537	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-24 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an eye disability of highly photosensitivity to light.

2.  Entitlement to service connection for bilateral ankle disability manifested by chronic pain.

3.  Entitlement to service connection for bilateral foot disability manifested by chronic pain.

4.  Entitlement to service connection for chronic fatigue syndrome.

5.  Entitlement to service connection for a memory loss disability.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a neck disability manifested by chronic pain.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include nerves, major depressive disorder, and bipolar disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1990 to July 1993.

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.   

The Veteran was scheduled for a Travel Board hearing in September 2013.  In correspondence dated in September 2013, the Veteran requested a postponement of his hearing for six months due to a "family emergency."  The Veteran was scheduled for a videoconference hearing in November 2013, to which he failed to report.  The Veteran was again scheduled for a videoconference hearing in March 2014.  In correspondence dated in January 2014, the Veteran requested to reschedule his March 2014 hearing due to an "unresolved family emergency."  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has now scheduled the Veteran for three hearings (September 2013, November 2013, and March 2014.)  The Board has considered that, in his September 2013 request for a postponement, the Veteran noted that he would like a six month postponement; however, the RO scheduled the next hearing for approximately eight weeks later.  In addition, the Board notes that, although the Veteran has contended that he needed to have his hearings rescheduled due to a family emergency, the claims file does not reflect the nature of any emergency.  

Based on the foregoing, the Board finds that the Veteran should be scheduled for another videoconference hearing.  The Veteran should be informed that if he wishes another rescheduling, he must provide sufficient information as to the reason for any such request.  38 C.F.R. § 20.702 (c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board, unless otherwise notified by the appellant or his representative.

Inform the Veteran that if he requests a postponement/rescheduling of a scheduled hearing, he must provide sufficient facts so that VA can make a determination as to whether there is good cause to reschedule. 

2.  After the hearing is conducted, or if the appellant withdraws his hearing request, or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


